DETAILED ACTION
This action is responsive to the amendment filed 06/15/2022. In the instant amendment, claims 1-11 have been amended.
Claims 1-11 have been examined, and all remained pending claims are allowed.

Examiner’s Statement of Reasons for Allowance
Prior arts:
US 2020/0012543 to Masuda
[0079] Although an example of a method of calculating the similarity scores between the messages has been described in this case, there are other methods of calculating the similarity scores, and the calculation method is not limited to the above example. The calculation of the similarity score appears in several processes afterwards, but is assumed to be the same process.
[0080] In the present embodiment, as described above, the guide provision program 600 uses, as the degree of similarity, an index indicating the proportion of words included in the event message among the words configuring the guide message. This makes it possible to calculate the similarity between the guide message and the event message by a simple process of searching for words shared by the guide message and the event message.
[0082] The present process is a process for calculating the similarity score in brute-force with an event message of an event occurred in the past in a given period (for example, three months) and a guide message of all guides included in the event handling guide, analyzing the data of the obtained similarity score for each guide, and determining a threshold for determining whether or not to provide the guide to the event.

US 2016/0378576 to Jayakumar
[0040] An example breakout table corresponding to the command field in shared memory space 308′ is shown at 310′. Command field 310′ may comprise, for example, a command bit string, a reserved bit string, and a generate SCI bit string. In at least one embodiment, one or more bits in the generate SCI bit string may be set to generate an SCI to OS 104. An example breakout table corresponding to the status field is shown at 312′. Status field 312′ may comprise, for example, a command complete bit, an SCI doorbell bit, an error bit, a platform notification bit and a string of reserved bits. The SCI doorbell bit may be used to indicate the source of and SCI to OSMM 110 during a source query while the platform notification bit may indicate that OSMM 110 may need to examine the list of GUIDs to determine the services that need to be called to respond to notification (e.g., to address the event that occurred in platform 102).

[0068] Example 13 may include the elements of any of examples 10 to 12, wherein in response to determining that the platform notification bit is set in the platform notification table, the operating system management module is to cause the processing module to determine if at least one globally unique identifier in the platform notification table is the same as any globally unique identifiers loaded in the firmware configuration table.
[0069] Example 14 may include the elements of example 13, wherein in response to determining that at least one globally unique identifier in the platform notification table is not the same as any globally unique identifiers loaded in the firmware configuration table, the operating system management module is to cause the processing module to request a firmware variable from the firmware configuration table.

US 2018/0102938 to Yoon
[0118] At a sixth action, query system 440 can query cluster data store 430 to identify a set of unique cluster identifiers, such as to identify each identifier of an initially assigned cluster (e.g., associated with a client) or each identifier of any cluster (e.g., associated with the client). In some instances, the sixth action includes translating an API call corresponding to the query request into one or more backend cluster commands implemented at via a query-language intermediate layer. The backend cluster commands can initially retrieve data in parallel using multiple threshold from one or more data sources (e.g., in a plurality of different files in a plurality of different machines or hosts). The backend commands may identify one or more constraints from the query so as to retrieve a specific set of machine-generated data records (e.g., log records). Each machine-generated data record can be processed to identify (e.g., at a device that manages or is close to the storage) a corresponding skeleton or cluster. Query-responsive skeleton data can be transmitted to a coordinating device to identify a representative log message and/or evaluate potential merging.
[0121] In some instances, query system 440 iteratively or concurrently performs comparison processing made for a pair of initial clusters and determines whether the pair are to be merged. For example, the comparison processing can include generating a similarity value based on the values in the message and determining whether the similarity value exceeds a pre-defined threshold.
[0122] In some embodiments, the similarity value corresponds to the degree of overlap between one or more first representative log messages and one or more second representative log messages. The comparison processing can further or alternatively be performed using a tokenization approach, where a given log message is broken into multiple components or “tokens”. For example, a tokenization process may generate tokens for a log message by detecting delimiters of the log message and identifying tokens of the message as being content separated by successive delimiters (and/or the start or end of the message). Any suitable delimiter can be used to tokenize the log message. For normal textual data, the delimiter may be, for example, spaces or new lines. Other types of data may use different delimiters. For example, URL-based data may use symbols such as “/” or “\” as a delimiter. In certain tokenizers, one might decide not to split tokens within quotes, or to collapse multiple white spaces and use them as a single delimiter.

US 2020/0310996 to Twohig
[0105] Similarly, a message bus can parse subscription message 304 of FIG. 3, which reads “subscribe(Dog, callback2),” to determine that the class identified by the subscription message is “Dog.” And, a message bus can parse subscription message 404 of FIG. 4, which reads “subscribe(Labrador, callback3),” to determine that the class identified by the subscription message is “Labrador.” After operation 806, process flow 800 moves to operation 808.
[0106] Operation 808 depicts subscribing the subscriber to an event channel corresponding to the class. In some examples, a message bus can perform a translation from a class used by a message subscriber to identify an event channel to a string used by the message bus to identify an event channel The message bus can use this string to identify a corresponding event channel (e.g., animal channel 210 of FIG. 2 can correspond to the class “Animal” identified in a subscription message). Once the corresponding event channel is identified, the message bus can subscribe the subscriber to the event channel, which can include connecting a callback method provided by the subscriber (e.g., “callback1” in subscription message 204 of FIG. 2), to the event channel. After operation 808, process flow 800 moves to operation 810.

The prior art of record (Anand in view of Wurzel, Chappell, Hauser, Hammad, Masuda, Jayakumar, Yoon, and Twohig) does not disclose and/or fairly suggest at least claimed limitations recited in such manners in independent claim 1 "... a ledger management data structure that relates each of a plurality of respective stored identifiers of ledgers to a corresponding respective one of a plurality of respective a typical ledger guide messages, each comprising a corresponding respective second character string describing a corresponding event; a threshold determination processor that calculates degree of morphological similarity between each of the typical ledger guide messages and the event message, sets a maximum value of the calculated degree of morphological similarity as a first threshold, and sets a second threshold that is greater than the first threshold by a predetermined value; a ledger allocation processor that associates one of the typical ledger guide messages having a degree of morphological similarity intermediate the first threshold and the second threshold with the event message …” and similarly recited in such manners in other independent claims 6 and 11.
These claimed limitations are not present in the prior art of record and would not have been obvious, thus all pending claims 1-11 are allowed.
Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".
Conclusion
Any inquiry concerning this communication should be directed to examiner Tuan Dao, whose telephone/fax numbers are (571) 270 3387, respectively. The examiner can normally be reached on every Monday-Thursday, and the second Friday of the bi-week from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, 
Chat Do, can be reached at (571) 272 3721.
The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C DAO/Primary Examiner, Art Unit 2193